*796OPINION.
Morris:
There is no evidence to sustain any of the allegations of fact made by the petitioner. The Commissioner’s determination will therefore have to be sustained. As to the proposition of law relative to reduction of invested capital because of taxes for the preceding taxable period, Congress has definitely settled any question in this regard by section 1207 of the Revenue Act of 1926. See Russel Wheel & Foundry Co., 3 B. T. A. 1168.

Judgment will be entered for the Commissioner.